        Case 2:19-cv-01849-MCE-KJN Document 1 Filed 09/13/19 Page 1 of 4


 1   BAKER BOTTS L.L.P.
     Peter Huston (Cal. Bar No. 150058)
 2   peter.huston@bakerbotts.com
     Tina V. Ngo (Cal. Bar No. 324102)
 3   tina.ngo@bakerbotts.com
     101 California St., Suite 3600
 4   San Francisco, CA 94111
     Telephone: (415) 291-6200
 5   Fax: (415) 291-6300
 6   Danny David (pro hac vice to be filed)
     danny.david@bakerbotts.com
 7   One Shell Plaza
     910 Louisiana Street
 8   Houston, TX 77002
     Telephone: (713) 229-1234
 9   Fax: (713) 229-1522
10   Attorneys for Lyft, Inc., Logan Green,
     and John Zimmer
11

12                                   UNITED STATES DISTRICT COURT
13                                  EASTERN DISTRICT OF CALIFORNIA
14
     ADAM JOHN MACKINTOSH,                          Case No.: 2:19-at-00870
15
                       Plaintiff,                   NOTICE OF REMOVAL OF CIVIL
16                                                  ACTION TO FEDERAL COURT
            v.                                      FROM STATE COURT BY
17                                                  DEFENDANTS LYFT, INC., LOGAN
     LYFT, INC., et al.,                            GREEN, AND JOHN ZIMMER
18
                       Defendants.                  Complaint Filed: July 24, 2019
19                                                  Trial Date: Not set

20                                                  (Sacramento County Superior Court Case
                                                     No. 34-2019-00261236)
21

22

23

24

25

26

27

28

      LYFT DEFENDANTS’ NOTICE OF                                         CASE NO. 2:19-AT-00870
      REMOVAL
        Case 2:19-cv-01849-MCE-KJN Document 1 Filed 09/13/19 Page 2 of 4


 1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT, EASTERN
 2   DISTRICT OF CALIFORNIA:
 3           PLEASE TAKE NOTICE that Defendants Lyft, Inc., Logan Green, and John Zimmer (the
 4   “Lyft Defendants”) hereby remove this action from the Superior Court of the State of California,
 5   County of Sacramento, to the United States District Court for the Eastern District of California,
 6   pursuant to 28 U.S.C. §§ 1441(a), 1446 and 1367. Removal is based on the original jurisdiction of the
 7   District Court pursuant to 28 U.S.C. §§ 1331 and 1337(a), 15 U.S.C. § 45(m), 18 U.S.C. §§ 1836(c),
 8   2510(9)(a), 2511(5)(b), 2521, and 3231, on the following grounds:
 9                                                       I.
10                                    STATEMENT OF JURISDICTION
11           1.      Removal jurisdiction exists because this Court has original jurisdiction over “all civil
12   actions arising under the Constitution, laws, or treaties of the United States” (28 U.S.C. § 1331), civil
13   actions “arising under any Act of Congress regulating commerce” (28 U.S.C. § 1337(a)), and “all
14   offenses against the laws of the United States.” 18 U.S.C. § 3231. Removal jurisdiction further is
15   proper in this Court because the action purports to allege claims under the Defense of Trade Secrets
16   Act (First Amended Complaint (“FAC”) ¶¶ 188, 189, 216, 1003, 1007), the Economic Espionage Act
17   (id. ¶¶ 188, 189, 216, 233, 258, 977, 978, 1004, 1008, 1009), the Federal Trade Commission Act (id.
18   ¶¶ 377, 900), the Computer Fraud and Abuse Act (id. ¶ 481), and 18 U.S.C. § 1512 (id. ¶¶ 285-87).
19   This Court has supplemental jurisdiction over Plaintiff’s state law causes of action because those
20   claims are so related to Plaintiff’s federal claims, that they form part of the same case or controversy.
21   28 U.S.C. § 1367(a).
22                                                      II.
23                                                  VENUE
24           2.      Venue is proper in the United States District Court for the Eastern District of California
25   because Plaintiff Adam Mackintosh (“Plaintiff”) filed his Complaint in the Superior Court of the State
26   of California, County of Sacramento. 28 U.S.C. § 1446(a); see also 28 U.S.C. §§ 84(b), 1391(b)(2);
27   E.D. Cal. L.R. 120(d).
28
                                                          2
      LYFT DEFENDANTS’ NOTICE OF                                                      CASE NO. 2:19-AT-00870
      REMOVAL
        Case 2:19-cv-01849-MCE-KJN Document 1 Filed 09/13/19 Page 3 of 4


 1                                                   III.
 2                                      PLEADINGS AND PROCESS
 3          3.      On July 24, 2019, Plaintiff filed a Complaint in Sacramento County Superior Court,
 4   entitled Adam John Mackintosh vs. Lyft, Inc., et al., Case No. 34-2019-00261236-CU-BC-GDS. The
 5   original Complaint was not served. On August 2, 2019, Plaintiff filed a First Amended Complaint.
 6   On August 14, 2019, Plaintiff served a Summons and a copy of the FAC on Lyft, Inc. On August 27,
 7   2019, Lyft, Inc. received Summons for Logan Green and John Zimmer and additional copies of the
 8   FAC. True and correct copies of the Summons and the FAC served on Lyft, Inc., Logan Green, and
 9   John Zimmer are attached as Exhibit A. The documents attached as Exhibit A constitute all the
10   pleadings, process, and orders served on the Lyft Defendants by Plaintiff. See 28 U.S.C. § 1446(a).
11                                                   IV.
12                                      TIMELINESS OF REMOVAL
13          4.      This Notice of Removal is timely filed within 30 days of the date the Lyft Defendants
14   were served with the Summons and Complaint.
15                                                    V.
16                         CONSENT OF ALL DEFENDANTS TO REMOVAL
17          5.      Pursuant to 28 U.S.C. § 1446(b)(2), counsel for the Lyft Defendants has conferred with
18   all defendants who have been served, or their counsel, and each has provided their consent to removal.
19   See Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1224-1225 (9th Cir. 2009) (Consent or
20   joinder requirement is met if “one defendant avers that all defendants consent to removal.”). Consent
21   forms executed by all defendants who have been served are attached as Exhibit B.
22                                                   VI.
23                            NOTICE TO PLAINTIFF AND STATE COURT
24          6.      Pursuant to 28 U.S.C. § 1446(d), the Lyft Defendants concurrently are providing
25   written notice of this removal to Plaintiff. Additionally, pursuant to 28 U.S.C. § 1446(d), Defendants
26   concurrently are filing a copy of such Notice with the clerk of the Sacramento County Superior Court.
27          WHEREFORE, Plaintiff’s Complaint is removable to this Court, and the Lyft Defendants
28   hereby remove this action from the Superior Court of the State of California, County of Sacramento, to
                                                        3
      LYFT DEFENDANTS’ NOTICE OF                                                    CASE NO. 2:19-AT-00870
      REMOVAL
        Case 2:19-cv-01849-MCE-KJN Document 1 Filed 09/13/19 Page 4 of 4


 1   the United States District Court for the Eastern District of California, and respectfully request this
 2   Court proceed with the matter as if it had been filed originally herein.
 3
     Dated: September 13, 2019
 4
                                                                     Peter K. Huston
 5                                                                   BAKER BOTTS L.L.P.
                                                                     Attorneys for Defendants
 6                                                                   LYFT, INC., LOGAN GREEN, JOHN
 7                                                                   ZIMMER

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          4
      LYFT DEFENDANTS’ NOTICE OF                                                       CASE NO. 2:19-AT-00870
      REMOVAL
